           Case 2:17-cv-01146-RAJ Document 89 Filed 11/05/18 Page 1 of 1



                        UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                          NOV 5 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
BALKRISHNA SETTY, individually and as              No.   18-35573
general partner in Shrinivas Sugandhalaya
Partnership with Nagraj Setty and                  D.C. No. 2:17-cv-01146-RAJ
SHRINIVAS SUGANDHALAYA (BNG)                       Western District of Washington,
LLP,                                               Seattle

                  Plaintiffs-Appellees,            ORDER

  v.

SHRINIVAS SUGANDHALAYA LLP,

                  Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner

         Appellees’ motion (Docket Entry No. 7) to dismiss is denied.

         Appellant’s opposed motion (Docket Entry No. 6) to stay appellate

proceedings is denied.

         The opening brief is due within 30 days after the date of this order.

         The answering brief is due within 30 days after service of the opening brief.

         The optional reply brief is due within 21 days after service of the answering

brief.




LBS 10-29-2018/Pro Mo
